Exhibit 10.1

FIFTH AMENDMENT TO “REAL ESTATE PURCHASE AGREEMENT

AND ESCROW INSTRUCTIONS”

THIS FIFTH AMENDMENT TO REAL ESTATE PURCHASE AGREEMENT AND ESCROW INSTRUCTIONS
(this “Fifth Amendment”) is entered into as of September 14, 2011, by and
between HESPERIA – MAIN STREET, LLC, a California limited liability company
(“Seller”), and TNP SRT TOPAZ MARKETPLACE, LLC, a Delaware limited liability
company (“Buyer”).

RECITALS

WHEREAS, Seller and Buyer, as the assignee of TNP Acquisitions, LLC, are parties
to that certain Real Estate Purchase Agreement and Escrow Instructions dated
April 29, 2011 (the “Original Agreement”), as amended by that certain First
Amendment thereto dated June 1, 2011 (the “First Amendment”), that certain
Buyer’s Final Approval Notice dated June 10, 2011 (the “Approval Notice”), that
certain Second Amendment thereto dated July 15, 2011 (the “Second Amendment”),
that certain Third Amendment thereto dated July 26, 2011 (the “Third Amendment”,
and that certain Fourth Amendment thereto dated August 31, 2011 (the “Fourth
Amendment,” and together with the Original Agreement, the First Amendment, the
Approval Notice, the Second Amendment, the Third Amendment and the Fourth
Amendment, the “Agreement”), with respect to the real property and improvements
located in Hesperia, California, commonly known as 14101, 14135, and 14177 Main
Street, Hesperia, California 92345, and improved with an approximate 53,259
square foot retail shopping complex, altogether as more particularly described
on Exhibit “A” to the Original Agreement (the “Property”);

WHEREAS, the Closing under the Agreement, originally scheduled for June 20,
2011, was first extended to July 19, 2011, then to August 1, 2011, then to
August 31, 2011, and subsequently to September 14, 2011 (the “Closing Date”);

WHEREAS, Buyer and Seller are now desirous of further extending the Closing Date
and to making certain other amendments and modifications to the Agreement, as
more particularly provided below.

AGREEMENT

NOW, THEREFORE, in consideration of the promises and mutual agreements contained
herein, and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto do hereby agree as set
forth below. Capitalized terms used herein and not otherwise defined shall have
the meanings ascribed to them in the Agreement.

1. Extension of Closing Date. The Closing Date is hereby extended up to, but not
beyond, September 23, 2011. Buyer shall have the right to designate its desired
date of Closing (which shall be the day of the Closing) to be any business day
up to, but not beyond, September 23, 2011, on not less than two (2) business
days advance written notice to Seller.

2. Deposit and Escrow.

 

1



--------------------------------------------------------------------------------

2.1. By no later than 5 p.m. on Thursday, September 15, 2011, Buyer shall
deliver to Escrow Agent, by wire transfer, the additional sum of $1,000,000 (the
“Fourth Additional Deposit”). By no later than 5 p.m. on Friday, September 16,
2011, Escrow Agent shall deliver to Seller by wire transfer, and without need
for additional instructions from Buyer, the Fourth Additional Deposit. Buyer
shall execute and deliver to Escrow Agent any supplemental escrow instructions
required by Escrow Agent to allow Escrow Agent to timely release the Fourth
Additional Deposit to Seller.

2.2. By no later than 5 p.m. on Thursday, September 15, 2011, Buyer shall
deliver to Escrow Agent, by wire transfer, the additional sum of $97,500 (the
“Second Per Diem Extension Fee Deposit”). (Buyer and Seller hereby acknowledge
that the original Per Diem Extension Fee Deposit provided for in the Fourth
Amendment has, as of September 14, 2011, been utilized by Buyer in full and
fully earned by Seller, and that there is no remaining “Per Diem Extension Fee
Balance” (as such term is defined in Section 2.4 of the Fourth Amendment)
currently owing to Buyer) By no later than 5 p.m. on Friday, September 16, 2011,
Escrow Agent shall deliver to Seller by wire transfer, and without need for
additional instructions from Buyer, the Per Diem Extension Fee Deposit in the
amount of $35,000, and such sum shall not be credited to the Purchase Price nor
be refundable to Buyer.

2.3. The Fourth Additional Deposit shall be credited against and applied to the
Purchase Price on the Closing, and shall be deemed additional liquidated damages
to Seller should the Closing fail to occur for any reason other than Seller’s
sole default. Should Escrow Agent fail to receive the entire Fourth Additional
Deposit and Second Per Diem Extension Fee Deposit from Buyer by 5 p.m. on
September 15, 2011, Buyer shall be deemed to be default under the Agreement and
this Fifth Amendment, the Escrow shall be cancelled, the Agreement and this
Fifth Amendment shall terminate (except for those provisions that expressly
survive the termination of the Agreement and this Fifth Amendment), and Seller
shall retain the previously delivered Deposit, Second Additional Deposit, and
Third Additional Deposit for its own account as liquidated damages. Upon
Seller’s receipt of the Fourth Additional Deposit and Per Diem Extension Fee
Deposit, such sums, along with the Deposit, the Second Additional Deposit, the
Third Additional Deposit and the Second Per Diem Extension Fee Deposit shall be
nonrefundable to Buyer unless a Closing fails to occur due to Seller’s breach or
default under the Agreement as amended by this Fifth Amendment (unless such
breach or default is cured by Seller within five (5) business days following
Seller’s receipt of Buyer’s written notice specifying the default). In the event
a Closing fails to occur due to a Seller’s default or breach and such default or
breach is not timely cured as provided in the prior sentence, the Deposit plus
$250,000 of the Second Additional Deposit, the Third Additional Deposit, the
Fourth Additional Deposit and the “Second Per Diem Extension Fee Deposit
Balance” (as such term is defined in Section 4.2 below) shall be refundable to
Buyer.

2.4. Utilizing the Second Per Diem Extension Fee Deposit, the sum of $10,000 per
calendar day (the “Second Per Diem Extension Fee”) shall be deemed additional
consideration to Seller for its agreement to extend the Closing beyond
September 13, 2011 until the day of the actual Closing, but not later than
September 23, 2011; notwithstanding anything to the contrary contained in the
Fourth Amendment, the Second Per Diem Extension Fee for September 14, 2011 shall
be $10,000, but Buyer shall be entitled to a credit of $2,500 for that day
payable out of the Per Diem Extension Fee Deposit paid by Buyer pursuant to the
Fourth

 

2



--------------------------------------------------------------------------------

Amendment. The Second Per Diem Extension Fee shall be non-refundable to Buyer
and paid by Escrow Agent to Seller on the Closing and retained by Seller as its
sole property, and not credited against nor applied to the Purchase Price on the
Closing; the remaining portion of the Second Per Diem Extension Fee Deposit (the
“Second Per Diem Extension Fee Balance”) shall be refunded by Escrow Agent to
Buyer promptly following the Closing or, at Buyer’s election, applied as a
credit toward Buyer’s payment of the Purchase Price at Closing. By way of
example only, should the actual Closing occur on Tuesday, September 20, 2011,
then the aggregate Second Per Diem Extension Fee payable by Buyer to Seller
through Escrow from the Second Per Diem Extension Deposit on the day of the
Closing shall be $67,500 (i.e., 6 x $10,000, plus an additional $7,500 for
September 14, 2011), and said $67,500 shall not be credited against nor applied
to the Purchase Price; the Second Per Diem Extension Fee Balance of $30,000
shall be refunded by Escrow Agent to Buyer promptly following the Closing, or,
at Buyer’s election, applied as a credit toward Buyer’s payment of the Purchase
Price at Closing.

3. Buyer’s Default. Section 6.1 of the Original Agreement is hereby deleted and
the following shall be substituted:

BUYER’S DEFAULT. IF THE SALE CONTEMPLATED BY THE AGREEMENT AND FIFTH AMENDMENT
IS NOT CONSUMMATED BECAUSE OF A DEFAULT BY BUYER IN ITS OBLIGATION TO PURCHASE
THE PROPERTY IN ACCORDANCE WITH THE TERMS OF THE AGREEMENT AS AMENDED BY THE
FIFTH AMENDMENT, THEN: (A) THE AGREEMENT AND FIFTH AMENDMENT SHALL TERMINATE;
(B) THE DEPOSIT PLUS THE SECOND ADDITIONAL DEPOSIT PLUS THE THIRD ADDITIONAL
DEPOSIT AND FOURTH ADDITIONAL DEPOSIT PREVIOUSLY PAID TO SELLER SHALL BE
RETAINED BY SELLER AS LIQUIDATED DAMAGES; AND (C) SELLER AND BUYER SHALL HAVE NO
FURTHER OBLIGATIONS TO EACH OTHER EXCEPT THOSE THAT SURVIVE THE TERMINATION OF
THE AGREEMENT AND FIFTH AMENDMENT. BUYER AND SELLER ACKNOWLEDGE THAT THE DAMAGES
TO SELLER IN THE EVENT OF A BREACH OF THE AGREEMENT AND FIFTH AMENDMENT BY BUYER
WOULD BE DIFFICULT OR IMPOSSIBLE TO DETERMINE, THAT THE AMOUNT OF THE DEPOSIT
PLUS THE SECOND ADDITIONAL DEPOSIT, AND THE THIRD ADDITIONAL DEPOSIT AND FOURTH
ADDITIONAL DEPOSIT, PLUS INTEREST, REPRESENTS THE PARTIES’ BEST AND MOST
ACCURATE ESTIMATE OF THE DAMAGES THAT WOULD BE SUFFERED BY SELLER IF THE
TRANSACTION SHOULD FAIL TO CLOSE AND THAT SUCH ESTIMATE IS REASONABLE UNDER THE
CIRCUMSTANCES EXISTING AS OF THE DATE OF THE FIFTH AMENDMENT AND UNDER THE
CIRCUMSTANCES THAT SELLER AND BUYER REASONABLY ANTICIPATE WOULD EXIST AT THE
TIME OF SUCH BREACH. BUYER AND SELLER AGREE THAT SELLER’S RIGHT TO RETAIN THE
DEPOSIT PLUS THE SECOND ADDITIONAL DEPOSIT, AND THE THIRD ADDITIONAL DEPOSIT AND
FOURTH ADDITIONAL DEPOSIT, TOGETHER WITH ANY INTEREST AND EARNINGS EARNED
THEREON, SHALL BE SELLER’S SOLE REMEDY, AT LAW AND IN EQUITY, FOR BUYER’S
FAILURE TO PURCHASE THE PROPERTY IN ACCORDANCE WITH THE TERMS OF THE AGREEMENT
AND FIFTH AMENDMENT. HOWEVER, NOTHING IN THIS SECTION SHALL (i) PREVENT OR
PRECLUDE SELLER’S RECOVERY OF REASONABLE

 

3



--------------------------------------------------------------------------------

ATTORNEYS’ FEES OR OTHER COSTS INCURRED BY SELLER PURSUANT TO SECTION 9.8 OF THE
ORIGINAL AGREEMENT, OR (ii) IMPAIR OR LIMIT THE EFFECTIVENESS OR ENFORCEABILITY
OF BUYER’S INDEMNIFICATION OBLIGATIONS CONTAINED IN THE ORIGINAL AGREEMENT.
SELLER HEREBY WAIVES ANY RIGHT TO AN ACTION FOR SPECIFIC PERFORMANCE OF ANY
PROVISIONS OF THIS AGREEMENT AND THE FIFTH AMENDMENT .

INITIALS                RH     SELLER                JW    BUYER

4. Material Changes. Notwithstanding anything to the contrary contained in the
Agreement, from and after the date hereof the risk of a Material Adverse Change
in the physical condition of the Property, or a Material Taking, or a material
adverse change in the condition, financial or otherwise, of the Property not
caused by Seller, shall be borne by Buyer and not by Seller, and should Buyer
fail to effectuate a Closing for any of the aforementioned reasons, Seller shall
retain the Deposit, the Second Additional Deposit, the Third Additional Deposit,
the Fourth Additional Deposit, the Per Diem Extension Fee Deposit and the Second
Per Diem Extension Fee Deposit for its own account as liquidated damages.

5. D&R Legal Fees. Seller has incurred legal fees to its law firm Donfeld &
Rollman (“D&R”) in the amount of $[        ] for D&R’s review of this Fifth
Amendment on Seller’s behalf. At the Closing and as a condition to the Closing,
Buyer shall pay said sum to D&R through Escrow. Buyer understands and
acknowledges that notwithstanding its payment of said sum to D&R, D&R represents
solely Seller in this transaction and in the preparation and negotiation of this
Fifth Amendment, and that Buyer has been represented in this transaction and in
the preparation and negotiation of this Fifth Amendment by the Law Office of
Michael F. Sitzer.

6. Miscellaneous. Time is of the essence with respect to the parties’ respective
duties and obligations under the Agreement and this Fifth Amendment. Except as
specifically modified by this Fifth Amendment, the terms and conditions of the
Agreement shall, as amended hereby, continue in full force and effect. This
Fifth Amendment may be executed in any number of counterparts and it shall be
sufficient that the signature of each party appear on one or more such
counterparts. All counterparts shall collectively constitute a single agreement.
In order to expedite the execution and effectiveness of this Fifth Amendment,
signatures may be delivered and exchanged by email (pdf scan), or by facsimile.

[SEE SIGNATURES ON FOLLOWING PAGE >>>]

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Fifth Amendment as of
the date first written above.

 

SELLER:  

HESPERIA – MAIN STREET, LLC,

a California limited liability company,

  By:  

/s/ Robert Herscu

    Robert Herscu, Manager BUYER:  

TNP SRT TOPAZ MARKETPLACE, LLC,

a Delaware limited liability company

  By:   TNP Strategic Retail Operating Trust, L.P.,     a Delaware limited
liability company     Its: Sole Member     By:   TNP Strategic Retail Trust,
Inc.,       a Maryland corporation       Its: General Partner       By:  

/s/ James Wolford

      Name: James Wolford       Title: CFO

 

5